UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-25909 Lone Pine Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 86-0931332 (I.R.S. Employer Identification No.) c/o Sanders Ortoli Vaughn Flam Rosenstadt LLP 501 Madison Avenue New York, NY 10022 (Address of principal executive offices, zip code) Issuer's telephone number: 212-588-0022 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated FileroNon-Accelerated FileroSmaller Reporting Company x The number of shares of the issuer’s outstanding common stock, which is the only class of its common equity, onMay 18, 2010 was 2,577,371. ITEM 1 FINANCIAL STATEMENTS LONE PINE HOLDINGS, INC. (FORMERLY AUSTRALIAN FOREST INDUSTRIES, INC.) CONDENSED FINANCIAL STATEMENTS MARCH 31, 2010 (UNADITED) INDEX CONDENSED FINANCIAL STATEMENTS: Page Condensed Balance Sheets as of March 31, 2010 andDecember 31, 2009 2 Condensed Statements of Operations for the Three Months Ended March 31, 2010 and 2009 3 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 Notes to Condensed Financial Statements
